TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00733-CV

SectionCheck.com, LLC, Appellant

v.

Drilling Info, Inc., Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
D-1-GN-11-000325, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	We abated this appeal on February 29, 2012 while the parties pursued settlement
discussions.  Appellant SectionCheck.com, LLC has filed an unopposed motion to reinstate and
dismiss this appeal because the parties have settled the claims in the underlying suit, and
SectionCheck no longer wishes to pursue this appeal.
	Accordingly, we reinstate the appeal, grant appellant's motion, and dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(1).

  
 Jeff Rose, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Dismissed on Appellant's Motion
Filed:   March 22, 2012